     Case 2:20-cv-01604-WBS-DB Document 7 Filed 10/20/20 Page 1 of 2


 1 Faisal M. Zubairi (SBN 244233)
     zubairi.faisal@dorsey.com
 2 Bryan M. McGarry (SBN 258156)
     mcgarry.bryan@dorsey.com
 3 DORSEY & WHITNEY LLP
     600 Anton Blvd., Suite 2000
 4 Costa Mesa, CA 92626-7655
   Telephone: (714) 800-1400
 5 Facsimile:  (714) 800-1499
 6 Attorneys For Defendant
   Falck USA, Inc.
 7

 8                      UNITED STATES DISTRICT COURT
 9                     EASTERN DISTRICT OF CALIFORNIA
10

11 KIAMEISHA EDMOND,                      CASE NO.: 2:20-cv-01604-WBS-DB
12                  Plaintiff,            Assigned to:
13 v.                                     Senior Judge William B. Shubb
                                          Courtroom: 5—14th Floor
14 FALCK USA, INC.,
                                          Referred to:
15                  Defendant.
                                          Magistrate Judge Deborah Barnes
16                                        Courtroom: 27—8th Floor
17                                        ORDER GRANTING SECOND
                                          STIPULATION TO EXTEND TIME
18                                        TO RESPOND TO INITIAL
                                          COMPLAINT BY AN ADDITIONAL
19                                        14 DAYS (28 DAYS TOTAL FROM
20
                                          ORIGINAL DEADLINE)

21                                        [Filed Concurrently Herewith in Support:
                                          Second Stipulation to Extend Time to
22                                        Respond]
23                                        Date Complaint Served: Sept. 11, 2020
24                                        Original Response Due:   Oct. 6, 2020
                                          Response Currently Due: Oct. 20, 2020
25                                        New Resp. Due Date:     Nov. 3, 2020
26                                        Action Filed:      August 11, 2020
27                                        Trial Date:        None Set

28
                  ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND
                              CASE NO. 2:20-CV-01604-WBS-DB
     Case 2:20-cv-01604-WBS-DB Document 7 Filed 10/20/20 Page 2 of 2


 1                                       ORDER
 2        The Court having considered the SECOND STIPULATION TO EXTEND
 3 TIME TO RESPOND TO INITIAL COMPLAINT BY AN ADDITIONAL 14

 4 DAYS (28 DAYS TOTAL FROM ORIGINAL DEADLINE) filed by Defendant

 5 Falck USA, Inc. (“Falck”) and Plaintiff Kiameisha Edmond, and good cause

 6 appearing therefor,

 7        IT IS HEREBY ORDERED THAT:
 8        Falck’s deadline to respond to the complaint is hereby extended to and
 9 including November 3, 2020.

10        IT IS SO ORDERED.
11        Dated: October 20, 2020
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPONDCASE NO. 2:20-CV-01604-WBS-DB
